       Case 1:20-cv-01254-MN Document 5-50 Filed 10/02/20 Page 1 of 2 PageID #: 2410
                                  ENDORSEMENT# 15

       This endorsement, effective 12:01   am       June 1, 2018             forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.

       by        Illinois National Insurance Company
                               DECLARATIONS AMENDED - POLICY PERIOD
                                         (ACCOUNT SPECIFIC)

       In consideration of the premium charged it is hereby understood and agreed that the Policy
       Period of the Declarations is deleted in its entirety and replaced with the following:


         Policy Period:
                           From: 12:01 EST June 01, 2017
                          To:   12:01 EST September 01, 2019



             ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                   AUTHORIZED REPRESENTATIVE
                                          © All rights reserved.
126698 (11/17)                         END 15
          Case 1:20-cv-01254-MN Document 5-50 Filed 10/02/20 Page 2 of 2 PageID #: 2411

                                           ENDORSEMENT#     16


This endorsement, effective 12:01   am      June 1, 2018                 forms a part of
policy number   01-498-04-39
issued to AKORN, INC.


by        Illinois National Insurance Company

                                         FORMS INDEX (AMENDED)
In consideration of the premium charged, it is hereby understood and agreed that the "Forms Index"
Endorsement is amended to include the following:
                        EDITION
FORM NUMBER              DATE                       FORM TITLE

126698                   11/17 DECLARATIONS AMENDED - POLICY PERIOD
SYSLIB                   01/05 FORMS INDEX (AMENDED)

ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                    AUTHORIZED REPRESENTATIVE




                                             END 016
(1/ 05)                                       Page 1 of 1
